Citation Nr: 0323669	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fractured sixth cervical vertebra.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active duty from May 1957 to September 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The veteran's representative has raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  This 
issue has not been adjudicated by the RO, and is referred to 
them for development and consideration.  

The issue of entitlement to an evaluation in excess of 20 
percent for the veteran's prostate cancer due to exposure to 
Agent Orange has also been raised by the veteran's 
representative.  However, the record indicates that the 
veteran is currently in receipt of a 100 percent evaluation 
for this disability.  Although the June 2003 rating decision 
proposed a reduction from 100 percent to 20 percent for the 
veteran's prostate disability, this has not yet been 
finalized.  However, the Board notes that there is no 
indication that the veteran and his representative have yet 
been provided with a letter that explains to the veteran his 
due process rights regarding the proposed reduction.  This 
matter is referred to the RO for appropriate action.  

Finally, the Board notes that the veteran has raised the 
issue of entitlement to service connection for headaches, 
including as secondary to his service connected cervical 
spine disability.  The June 2003 rating decision states that 
this issue was deferred.  The Board refers this matter to the 
RO to complete any required development and adjudication.



REMAND

The veteran contends that the 20 percent evaluation currently 
assigned to his service connected cervical spine disability 
is inadequate to reflect its current level of severity.  

The veteran and his representative have submitted additional 
evidence in the form of VA treatment records.  These records 
were received directly at the Board in September 2003.  The 
VA records include outpatient treatment records related to 
the treatment of the veteran's cervical spine.  As such, they 
are relevant to the veteran's claim.  The veteran did not 
submit a waiver of review of this evidence by the RO.  
Therefore, this issue must be remanded so that the RO may 
first consider the additional evidence.  

Furthermore, the Board notes that the rating codes governing 
the evaluation of back disabilities have been changed, 
effective from September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003) (to be codified as amended at 38 C.F.R. 
§ 4.71a, Codes 5235 to 5243, and Plate V).  The RO must 
consider the applicability of these new rating codes in the 
evaluation of the veteran's disability.  Finally, while the 
record shows that the veteran was afforded recent 
examinations of his cervical spine disability in May 2002, 
the Board finds that he should be scheduled for an additional 
VA examination that provides the information required for an 
evaluation under the new rating criteria.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his cervical 
spine disability since 2001.  After 
securing the necessary release, the RO 
should obtain only those records that 
have not been previously obtained, and 
associate them with the claims folder.  

2.  The veteran should be afforded VA 
examinations of the spine and spinal cord 
to determine the nature and severity of 
his service connected residuals of a 
fractured sixth cervical vertebra.  All 
indicated tests and studies should be 
conducted.  The examiner should provide 
the range of motion of the spine in 
degrees.  Symptoms such as pain, 
stiffness, or aching in the area of the 
spine affected by injury should be noted, 
as should muscle spasm, guarding, or 
abnormal gait.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should be provided with a copy 
of the new rating codes found at 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. § 4.71a, 
Codes 5235 to 5243, and Plate V) to 
assist in the evaluation of the veteran.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The new provisions found at 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. § 
4.71a, Codes 5235 to 5243, and Plate V) 
must be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should provide the veteran with 
any additional laws and regulations. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





